PER CURIAM.
An appeal from an order directing appellant to pay arrearages in child support upon pain of being sentenced for contempt. The trial court’s order is deficient only in its failure to make the findings of fact required by Faircloth v. Faircloth, 339 So.2d 650 (Fla. 1976). See also Garo v. Garo, 347 So.2d 418 (Fla. 1977).
The order from which the appeal is taken will be affirmed, but further proceedings upon that order, in the nature of sanctions for contempt, must be predicated upon further findings as required by Faircloth, supra.
AFFIRMED.
SMITH, Acting C. J., and MELVIN and BOOTH, JJ., concur.